1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                     ***

6
      CENTEX HOMES,
7
                           Plaintiff,
8                                                        2:17-cv-02407-JAD-VCF
      vs.                                                ORDER
9     ST. PAUL FIRE & MARINE INS. CO., et al.,
10                         Defendant.

11

12          Before the court is the proposed protective order (ECF No. 192).
13          The parties mentioned Exhibit A on page 8. Exhibit A is not attached to the instant document.
14          Accordingly,
15          IT IS HEREBY ORDERED that the parties (Centex and St. Paul Fire and Marine Insurance
16   Company) must file Exhibit A on or before August 5, 2019.
17          IT IS FURTHER ORDERED that a hearing on the protective order (ECF No. 192) is scheduled
18   for 1:00 PM, August 6, 2019, in Courtroom 3D.
19          DATED this 1st day of August, 2019.
                                                                 _________________________
20
                                                                 CAM FERENBACH
21
                                                                 UNITED STATES MAGISTRATE JUDGE

22

23

24

25
